Name: Commission Regulation (EEC) No 1823/91 of 24 June 1991 opening individual sales by invitation to tender for the export of vinous alcohol held by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 6 . 91 Official Journal of the European Communities No L 166/39 COMMISSION REGULATION (EEC) No 1823/91 of 24 June 1991 opening individual sales by invitation to tender for the export of vinous alcohol held by intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3577/90 (2), Having regard to Council Regulation (EEC) No 3877/88 of 12 December 1988 laying down general rules for the disposal of alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies (3), Whereas Commission Regulation (EEC) No 1 780/89 (4), as last amended by Regulation (EEC) No 270/91 (5), lays down detailed rules for the disposal of alcohol obtained from distillation as provided for in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies ; Whereas, in view of the cost of storing alcohol, individual sales by invitation to tender should be opened for vinous alcohol obtained from distillation as provided for in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by the Spanish, French and Italian intervention agencies ; Whereas individual sales by invitation to tender should be organized for the export of alcohol to certain third countries for end use as motor fuel ; whereas these countries should be given the assurance of increased continuity of supply ; Whereas the invitations to tender opened by this Regulation relate to certain third countries where there is some guarantee that exports of vinous alcohol will not disturb their markets in alcohol and spirituous beverages ; whereas the amount and detailed rules for the release of the performance security may be adapted accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 1 . Three individual sales by invitation to tender Nos 69/91 to 71 /91 shall be held of a total quantity of 800 000 hectolitres of alcohol obtained from distillation as provided for in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by the Spanish, French and Italian intervention agencies . Invitations to tender Nos 69/91 and 70/91 shall each be for a quantity of 200 000 hectolitres of alcohol at 100 % vol . Invitation to tender No 71 /91 shall be for a quantity of 400 000 hectolitres of alcohol at 100 % vol . 2 . The alcohol offered for sale :  shall be for export outside the European Economic Community,  must be imported into and dehydrated in one of the following third countries :  Guatemala,  Belize,  Honduras, including the Swan Islands,  El Salvador,  Costa Rica,  St Christopher and Nevis, &gt; Haiti ,  Bahamas ,  Dominican Republic,  Antigua and Barbuda,  Dominica,  British Virgin Islands and Montserrat,  Jamaica,  St Lucia,  St Vincent, including the Northern Grenadines,  Barbados,  Trinidad and Tobago,  Grenada, including the Southern Grenadines ,  Aruba,  Netherlands Antilles : CuraÃ §ao, Bonaire , St Eustace, Saba and the southern part of St Martin ,  Guyana,  Virgin Islands of the United States,  must be used only as motor fuel . Article 2 The location and reference numbers of the vats concerned, the quantity of alcohol contained in each vat, the alcoholic strength and the characteristics of the alcohol shall be specified in the notices of individual invitation to tender Nos 69/91 to 71 /91 . (') OJ No L 84, 27. 3 . 1987, p. 1 . 0 OJ No L 353, 17 . 12. 1990 , p . 23 . (}) OJ No L 346, 15 . 12. 1988 , p . 7. (&lt;) OJ No L 178 , 24 . 6 . 1989, p. 1 . ( s OJ No L 28 , 2 . 2. 1991 , p . 23 . No L 166/40 Official Journal of the European Communities 28 . 6 . 91 Article 3 The sales shall take place in accordance with Regulation (EEC) No 1780/89, and in particular Articles 10 to 17 and 29 to . 38 thereof. However :  one half of the performance security shall be released by the intervention agency holding the alcohol on removal of the quantity concerned from the agency's stores when the successful tenderer furnishes proof that that quantity has been placed under customs supervision in the territory of one of the third countries listed in Article 1 (2),  the remainder of the performance security shall be released in accordance with Article 33 (3) (b) of Regulation (EEC) No 1780/89 . In addition , to be admissible , tenders must indicate the place where end use of the alcohol awarded is to take place and must include an undertaking by the tenderer to the effect that the alcohol will be sent to that destination and used for that purpose. Tenders must also include a statement by the tenderer to the effect that he has engaged an operator in the motor fuel sector in one of the third countries listed in Article 1 (2) who has undertaken to dehydrate the alcohol awarded in one of these countries and to export it for use solely in the motor fuel sector. Article 4 The specific conditions applying to the three individual sales by invitation to tender and the names and addresses of the intervention agencies concerned shall be given in the notices of individual invitation to tender Nos 69/91 to 71 /91 published in the 'C' series of the Official Journal of the European Communities. Article 5 The deadline for the submission of tenders at the address given in the notices of invitation to tender shall be 12 noon (Brussels time) on 15 July 1991 . Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission